UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN WATSON, et al.,

                                  Plaintiffs,           CIVIL ACTION NO.: 20 Civ. 4572 (LGS) (SLC)

       -v-                                                                   ORDER

MANHATTAN LUXURY AUTOMOBILES, INC.,

                                  Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       The parties’ request for further extensions of the discovery deadline and class

certification briefing schedule (ECF No. 110) is GRANTED, and the Court orders as follows:

       1. Defendant shall serve its rebuttal expert reports by August 11, 2021;

       2. All discovery shall be completed by September 9, 2021;

       3. The briefing of Plaintiffs’ anticipated motion for class certification shall proceed as

             follows:

                a. Plaintiffs shall file their motion by October 12, 2021;

                b. Defendant shall file its opposition by November 12, 2021;

                c. Plaintiffs’ reply, if any, shall be filed by November 30, 2021;

       4. The parties shall continue to file joint status letters every 30 days, with the next letter

             due July 23, 2021;

       5. The pre-motion conference before Judge Schofield currently scheduled for August 26,

             2021 is re-scheduled to Thursday, September 23, 2021 at 10:50 am; and
         6. All other terms of the Third Amended Civil Case Management Plan and Scheduling

            Order (ECF No. 100) remain in effect.


Dated:         New York, New York
               June 24, 2021

                                                    SO ORDERED.



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
